UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church St., Guilford, CT 06437 (Address of principal executive offices) (Zip code) Prospector Partners Asset Management, LLC, 370 Church St., Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2009 Date of reporting period:June 30, 2009 Item 1. Report to Stockholders. Prospector Capital Appreciation Fund Prospector Opportunity Fund Semi-Annual Report www.prospectorfunds.com June 30, 2009 PROSPECTOR FUNDS, INC. July 20, 2009 To the Shareholders and Directors of Prospector Capital Appreciation Fund and Prospector Opportunity Fund: This year’s first three months might just as well have been part of 2008 — gut wrenching investor panic and new equity market low for this cycle reached on March 6, 2009.Then, suddenly and without much in the way of visible economic improvement, the just ended June quarter was one of the best we can remember.Despite the turnaround penning this letter wasn’t easy.Coastal Connecticut’s unending rain doesn’t help, nor the weak economic data, nor the residual fear generated by the recent lows, but there were bigger problems.As long time contrarians we find today’s exceptionally high investor cash positions a powerful investment positive. Unfortunately, it’s a lot easier to write about our fears when times are good than our hopes when times are not.Most daunting is the unusual, runaway U.S. dollar creation.Ironically, this doubles as a bullish near term factor.The Federal Government’s continued interventions (perhaps necessary short-term) in huge sectors — housing, autos, banking and now possibly energy and healthcare — have serious long-term consequences. These interventions, unprecedented expansionary fiscal/monetary policies and the ever nearing Medicaid and Social Security expense explosion portend debt debasement, inflation and foreign exchange turmoil.Not a pretty picture, but one where equities and related securities are likely to have better returns over time than bonds. Prospector Capital Appreciation Fund Highlights The Fund has seen normal activity ebb and flow.Outstanding individual positions included Lubrizol, Neenah Paper bonds, and several others that snapped back from very depressed year end prices. We are buying property/casualty insurance companies, gradually increasing positions.Electricity, gold mining and oil/gas producers continue as major areas of emphasis.Individually, the holdings have attractive characteristics and most would be significant inflation beneficiaries.Recently we have been actively buying Automatic Data Processing (ADP).It sells at an attractive valuation relative to its history, has a stable business model driven by employment/wages and in our minds has not attracted the attention of other inflation concerned investors.Other new portfolio purchases include:the common stocks of Campbell Soup, International Flavors and Fragrances and General Mills. These three were chosen based upon individual fundamentals, but obviously all are not leveraged to economic activity.So far that has not been part of any grand strategy, but it could be — we’ll see where stock picking takes us. On June 30th convertibles, mostly bonds, represented about 29% of your portfolio.As always, we try to “ladder” convert positions, continually adding securities with puts or maturities typically three to five years out.These purchases are funded by ongoing cash realizations and new money.In the not so distant past (pre-2008), plenty of these securities reached premiums over their bond values, thanks to strong underlying equity performance.It would be nice if that happens again — and recent market action suggests the potential for optimism. Prospector Opportunity Fund Highlights The Fund’s biggest gainer in the first half of 2009 was Schering-Plough, which agreed to merge with Merck.Other significant contributors to first half performance include energy stocks such as Nexen and Calpine, technology shares such as Novellus and NetApp, and selected financial stocks Franklin Resources and Lancashire holdings.We continue to favor companies with solid balance sheets and strong free cash flow generation capabilities in the consumer staples and technology industries.We also have a significant bet in the metals area, specifically gold mining shares, and the energy sector as a hedge against future inflation and dollar weakness. 1 PROSPECTOR FUNDS, INC. We remain wary of companies with highly leveraged balance sheets in consumer discretionary, financial services, and industrial sectors, despite the significant recovery in these shares since the March 2009 market lows.Our “safe and inexpensive” financial stocks, in particular, have underperformed as investors have increased their appetite for risk by buying the more distressed, more leveraged turnaround situations.We are attracted to the technology sector:pristine balance sheets and shorter product life cycles, rather than the industrial sector, where longer, more predictable product cycles are paired with leveraged balance sheets. Our largest purchases include shares in NVR, a large capital efficient homebuilder operating in the mid Atlantic region, MasterCard, and Platinum Underwriters, the Bermuda-based reinsurer. Outlook While we are hardly anticipating a booming economy, we think it bottomed in the June quarter.This assumption isn’t as heroic as it sounds.Housing starts shouldn’t fall much from the current level of about 500,000 per year — remember replacement demand is probably above one million. Light truck and passenger car assemblies are scheduled to dramatically increase reflecting low inventories and GM’s quick bankruptcy emergence. Steel prices have rebounded and some mills will restart just to serve the auto industry. There aren’t many obvious quarter to quarter negatives. We suppose the savings rate could go higher — perhaps if home prices keep falling — but probably not by much. One can never be sure, and we’ve been generally too optimistic on the economy lately, but the worst seems behind us. Interest rates and credit generally look like a major positive for equity markets going into the second half of 2009.We believe the Fed is unlikely to raise rates until a recovery has clearly taken hold, perhaps hurting 2010, but not this year.Furthermore credit spreads, which reached historically wide levels have dramatically contracted, easing corporate interest expense and liquidity problems. The yield curve is also very steep, normally a surefire economic growth predictor and a major positive for banks who generally lend long and borrow short. For confirmation of a generally positive financial environment, look no further than soaring high-yield bond funds (20%+ gains over six months) and the stellar performance high grade corporates. Valuation, the third input to our investment overview, looks reasonable in the context of a steep recession and resultant depressed earnings.Reported earnings of the S&P 500 might well be zero for the year, but that’s after a torrent of extraordinary charges.An ongoing number a bit above $50.00 looks about right, down over 40% from the ’07 peak.This level gives us a reasonable but not terribly cheap 18 P/E multiple on trough earnings. Other valuation metrics seem to cluster near fairly valued as well. Longer term (we’re talking grandchildren) the huge increase in government intervention over the last twelve months is a concern.Our new President and a very liberal legislative leadership have responded exuberantly both to their newfound power and the current crisis.Hopefully they will pause and reflect.If they don’t, we expect American common sense and an underlying recognition of financial responsibility will soon temper this trend. Regardless, stocks seem like the financial asset of choice going forward. Thank you for entrusting us with your money. Respectfully submitted, John D. Gillespie Richard P. Howard Kevin R. O’Brien 2 PROSPECTOR FUNDS, INC. Performance data quoted represents past performance; past performance does not guarantee future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Funds invest in smaller and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may hold restricted securities purchased through private placements.Such securities can be difficult to sell without experiencing delays or additional costs. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the prospectus. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Free cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income.
